Citation Nr: 1606473	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disability, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disability, also claimed as a residual of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sarah H. Sager, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to November 1999 and from June 2004 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2010, the Veteran requested to be scheduled for a RO hearing before a Decision Review Officer (DRO).  A March 2013 report of contact indicates that the Veteran's representative discussed the hearing request with personnel at the RO and determined at that time to postpone the request to appear for a hearing.  The RO employee informed the Veteran's representative that the Veteran would not be scheduled for the hearing until he so requested.  The Veteran has not subsequently requested to appear for hearing, and thus he has not provided testimony before a DRO.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran seeks service connection for seizure, headache, and low back disorders due to his service in Iraq during Operation Iraqi Freedom.  Specifically, he claims that while on a convoy in December 2004, an improvised explosive device (IED) exploded approximately 40 to 50 feet in front of his vehicle and caused him to hit his head, resulting in a TBI and a back injury.  He reports that he experienced headaches soon after the incident.  He also claims to have suffered a second TBI from an IED or car bomb explosion in January 2005.  The Veteran essentially attributes his current seizure disorder, headaches, and low back symptomatology to injuries he claims to have sustained during the in-service explosion incidents.  

Service personnel and treatment records indicate that the Veteran served in Iraq during his second period of active service.  These records show that the Veteran received a Meritorious Mast for his service as a military policeman in support of Operation Iraqi Freedom in Al Anbar Providence, Iraq from October 2004 to February 2005; he was recognized for his participation in convoy operations to deliver supplies, during which he faced the enemy on numerous occasions.  Thus, the Veteran's participation in convoy operations during his service in Iraq during this identified time period is confirmed by the evidence of record.

The Veteran's service records do not detail any injuries sustained due to the claimed in-service explosions.  The Board notes, however, that the Veteran is competent to testify as to his service experiences and his current symptomatology.  His statements that he sustained injuries due to in-service IED and car bomb explosions must be taken into account in determine whether service connection is warranted for the claimed disorders.   Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).

Moreover, the record includes a February 2012 VA opinion relating the Veteran's seizure disorder to trauma sustained during his service in Iraq.  The February 2012 VA examiner's comments also indicate that the Veteran's seizures are related, at least to some extent, to his service-connected PTSD.  The Board notes, however, that these statements are inadequate for adjudication purposes because they are not supported by sufficient medical rationale.  

In this regard, the Veteran has not been afforded VA examinations to determine the nature and etiology of his diagnosed seizure disorder and headaches or the claimed low back disorder.  Given the nature of his service in Iraq, his competent statements, and the February 2012 medical opinion, the Board finds that a remand is needed in order to afford the Veteran appropriate VA examinations.    

Finally, the Board highlights that the RO determined in an unrelated March 2013 rating decision that the Veteran's service treatment records currently in evidence are incomplete.  Although additional service records were associated with the record in May 2015, it is unclear whether additional records remain outstanding.  While on remand, the RO must take appropriate action to obtain the Veteran's complete service treatment records and all outstanding VA and private medical records pertinent to the claims.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Provide the Veteran with all required noticed in response to the claim for service connection for a seizure disorder as secondary to his service-connected PTSD.

2.  Undertake appropriate development to obtain the Veteran's complete service treatment records, to include all outstanding enlistment and separation medical examination reports and reports of medical history.  

3.  Undertake appropriate development to obtain all outstanding VA and private medical records pertinent to the claims.

4.  Then, afford the Veteran appropriate VA examination(s) by a physician(s) who is qualified to conduct neurological and TBI assessments to determine the etiology of the Veteran's seizure disorder and headaches, both of which he claims are residuals of a TBI.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner must state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran sustained a TBI in service, as a result of his close proximity to IED or car bomb explosions during his service in Iraq.

With respect to the Veteran's seizure disorder and headaches, the examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by the aforementioned in-service IED or car bomb explosions, was otherwise incurred in or caused by his active service, or was caused or permanently worsened by his service-connected PTSD. 

The examiner must provide a complete rationale for any proffered opinions or explain why an opinion cannot be provided.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume he is a reliable historian.

5.  The RO must also afford the Veteran an appropriate examination by a physician with sufficient expertise to determine the etiology of his claimed low back disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner and all indicated studies should be performed.

Based on the examination findings, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should provide an opinion for each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any trauma sustained due to in-service IED or car bomb explosions.

The examiner must discuss and consider the Veteran's statements regarding his pertinent in-service and post-service symptomatology and assume that the Veteran is a reliable historian. 

The examiner must provide the rationale for all opinions expressed or explain why an opinion cannot be provided.

6.  The RO should undertake any other development it deems appropriate.

7.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




